Citation Nr: 1417628	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the Regional Office (RO) in New Orleans, Louisiana.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated April 2014 and a May 2012 rating decision.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  The Veterans Benefits Management System does not contain any documents related to the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and an examination.  A May 2012 rating decision refers to a number of documents that are not currently associated with the claims file, to include a July 2011 VA examination, VA medical records through April 2012, and correspondence between VA and the Veteran.  Notably, the most recent VA medical record in the claims file is dated February 2009.

Additionally, an examination and opinion is warranted for the Veteran's claim of entitlement to a TDIU.  He is currently service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of four extremities, laceration of the right eye, and erectile dysfunction.  The latest VA examination for a TDIU occurred in February 2009 (presumably the July 2011 examination relates only to the Veteran's peripheral neuropathy claim).  Since then, however, some of his service-connected disabilities have worsened, as evidenced by the May 2012 rating decision which increased the Veteran's disability evaluation for peripheral neuropathy.  In view of these facts another examination is required.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Moreover, as the February 2009 VA opinion discussed only the effect of the Veteran's PTSD on his employability, the new examination should ensure that it addresses the combined effect of all of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected disabilities that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  

In addition to any records identified by the Veteran, the AOJ should specifically obtain VA treatment records from February 2009 to at least April 2012, and ensure that the evidence listed in the May 2012 rating decision is associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, schedule the Veteran for an examination to assess whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for evaluating a TDIU, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of all of his service-connected disabilities (PTSD, diabetes mellitus, peripheral neuropathy of four extremities, laceration of the right eye, and erectile dysfunction).  A complete rationale for any opinion expressed must be provided.  All functional impairment should be described, particularly as to interference with employment.  The findings should also contain an assessment of the Veteran's ability to undertake and maintain employment.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



